Citation Nr: 0816204	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-26 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
residuals of injury to the right plantaris tendon.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1970 to August 1974.  He was injured during inactive 
duty for training on April 6, 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2008, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Residuals of injury to the right plantaris tendon are 
manifested by weakness and continuous pain with X-ray 
evidence of chronic swelling about the right ankle; there is 
no probative evidence of a marked ankle limitation of motion, 
including as a result of pain and dysfunction.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
residuals of injury to the right plantaris tendon have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 5271 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran as to 
his underlying claim by correspondence dated in August 2004.  
That letter notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that he 
send in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in February 2007.  The Board 
further finds that the veteran has demonstrated actual 
knowledge of all relevant VA laws and regulations.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
applicable rating criteria were fully reported in a July 2006 
statement of the case.  In a VA Form 646, the veteran's 
representative also demonstrated knowledge of VA law and 
regulations as shown by his reference to various VA 
regulations in that document.

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  Although the 
veteran testified that he was currently receiving Social 
Security Administration (SSA) disability benefits, he also 
indicated that his right lower extremity disability was not 
considered as part of that award.  There is no indication 
that any pertinent medical records are associated with the 
veteran's SSA claim.  The Board finds that further attempts 
to obtain additional evidence would be futile.  The available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Upon award of service 
connection, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the appeal, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

502
4
Tenosynovitis

Rate as arthritis, degenerative.
500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024 (2007).

527
1
Ankle, limited motion of:

Marked
20

Moderate  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2007).

 
Normal ankle motion.  38 C.F.R. § 4.71, Plate II (2007).

528
4
Foot injuries, other:

Severe
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2007)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).

Factual Background and Analysis

VA treatment records show the veteran sustained a rupture of 
the right plantaris tendon on April 6, 1986.  He was treated 
with a boot cast and recommended for light duty for six 
weeks.  VA treatment records dated in February 2002 noted the 
veteran complained of knee and right leg discomfort after 
unloading trailers.  The examiner noted there was no edema, 
lesion, laxity, or limitation of the extremities.  The 
diagnoses included arthritis.  VA examination in July 2002 
revealed grossly full range of motion with no evidence of 
swelling, effusion, tenderness, muscle spasm, joint laxity, 
or muscle atrophy.  The feet were within normal limits.  It 
was noted the veteran used no mechanical aids.  

VA treatment records dated in July 2004 show the veteran 
complained of intermittent right calf pain and problems with 
cramping of the right calf at night.  The examiner noted 
there was some slight tenderness at the origin of the 
Achilles tendon and gastrocnemius.  It was also noted that 
this seemed to be associated with the old injury and chronic 
night cramps.  

In his August 2005 notice of disagreement the veteran assert 
a 30 percent disability rating was warranted for his right 
ruptured plantaris tendon.  He stated he had limited motion, 
severe pain, and that his leg gave way causing him to fall.  

On VA examination in March 2007 the veteran reported 
subjective complaints including pain, weakness, stiffness, 
and giving way.  He denied any flare-ups of symptoms and 
described his pain as continuous.  He stated the pain was 
aggravated by walking and standing.  He reported he 
occasionally used a cane and stated he was retired.  He noted 
that working around the yard hurt his legs.  The examiner 
noted that the veteran used a cane and that he limped when he 
walked.  There was no evidence of edema, effusion, or 
tenderness.  Range of motion of the right ankle revealed 
dorsiflexion from 0 to 20 degrees and plantar flexion from 0 
to 40 degrees.  There was no change on active or passive 
motion and motion was without pain.  There was no varus or 
valgus angulation of the os calcis in relationship to the 
long axis of the tibia and fibula.  There were no foot 
abnormalities and no tenderness to the right foot.  X-rays 
revealed chronic swelling about the right ankle and 
ligamentous regions suggestive of possible ligamentous 
damage.  The diagnosis was status post right leg plantar 
tendon rupture with no residual.  

VA examination in December 2007 revealed the veteran walked 
with a limping gait favoring the right leg.  He was unable to 
walk on his toes and heels and could not perform tandem 
walking.  There was mild tenderness to the anterior joint 
line on deep palpation.  There was no deformity, crepitation, 
or swelling.  It was noted that the veteran's biomechanical 
force for weightbearing had been changed as a result of a 
rupture of the right plantaris tendon.  

At his personal hearing in March 2008 the veteran testified 
that he had to wear a brace on his left knee to prevent 
falls.  He stated that before he had a heart attack he had 
experienced a lot of night cramps and that they had returned 
after his doctor took him off quinine.  He estimated his pain 
as five on a ten point scale unless he got a "charley 
horse" when his pain was at the nine to ten level.  He 
stated these episodes did not occur every morning, but that 
they happened quite often.  He reported he experienced night 
cramps approximately two to three times per week.  

Based upon the evidence of record, the Board finds the 
veteran's residuals of injury to the right plantaris tendon 
are manifested by weakness and continuous pain with X-ray 
evidence of chronic swelling about the right ankle.  There is 
no probative evidence of a marked ankle limitation of motion 
nor of a moderately severe foot injury, including as a result 
of pain and dysfunction.  The objective medical examination 
findings in this case are persuasive of no more than a 
moderate disability under diagnostic code 5271.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  Therefore, 
entitlement to a higher or "staged" rating in excess of 
10 percent is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  There is no probative evidence 
demonstrating a marked interference with employment as a 
result of this disability.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to a rating in excess of 10 percent for the 
residuals of a right plantaris tendon is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


